Exhibit 10.1

SAGENT PHARMACEUTICALS, INC.

AND

CHENGDU KANGHONG PHARMACEUTICALS (GROUP) CO. LTD

 

 

SHARE PURCHASE AGREEMENT

 

 

DATED APRIL 30, 2013



--------------------------------------------------------------------------------

SPA

  KSCP

 

Contents

 

Article 1 Definitions

     2   

Article 2 Sale and Purchase of the Shares

     5   

Article 3 Purchase Price and Payments

     6   

Article 4 Conditions Precedent

     7   

Article 5 Undertakings

     8   

Article 6 Representations and Warranties

     11   

Article 7 Breach of Agreement

     13   

Article 8 Confidentiality

     13   

Article 9 No Assignment

     14   

Article 10 Notice

     14   

Article 11 Governing Law and Dispute Resolution

     15   

Article 12 Miscellaneous

     16   

 

1



--------------------------------------------------------------------------------

SPA

  KSCP

 

THIS SHARE PURCHASE AGREEMENT (the “Agreement”) is entered into on April 30,
2013 between:

CHENGDU KANGHONG PHARMACEUTICALS (GROUP) CO. LTD (the “Selling Shareholder”), a
company duly incorporated and existing under the laws of People’s Republic of
China, having its business address at No. 36 Shuxi Road, Jinniu District,
Chengdu City, Sichuan Province, China,

and

SAGENT PHARMACEUTICALS, INC. (the “Buyer”), a company duly incorporated and
existing under the laws of Delaware, having its business address at 1901 North
Roselle Road, Suite 700, Schaumburg, IL60195.

Whereas:

 

A. In December 2006, the Selling Shareholder and the Buyer jointly established
KANGHONG SAGENT (CHENGDU) PHARMACEUTICAL CORPORATION LIMITED (“KSCP”), a
Sino-foreign joint venture company under the laws of the PRC, with its
registered address at Suite 302, Building 2, 8 Kexin Road, West Zone, Chengdu
High Technology Industrial Development Zone, Sichuan, China. KSCP has total
registered capital of FIFTY MILLION US DOLLARS (US$50,000,000). The Selling
Shareholder and the Buyer each holds 50% shareholding in KSCP representing
TWENTY-FIVE MILLION US DOLLARS (US$25,000,000) registered capital of KSCP.

 

B. Both parties have negotiated and agreed to the sale of the 50% shareholding
in KSCP held by the Selling Shareholder to the Buyer subject to the terms and
conditions set forth in this Agreement. After the sale, the Selling Shareholder
will no longer hold any equity or other interest in KSCP. now it is hereby
agreed as follows:

Article 1 Definitions

 

1.1 In this Agreement the following terms have the meanings given to them in
this Clause 1.1, except where the context requires otherwise:

 

2



--------------------------------------------------------------------------------

SPA

  KSCP

 

Affiliated Party    means an enterprise or an entity that directly or indirectly
controls a Party or is directly or indirectly controlled by a Party, or is under
direct or indirect common control with such Party. “Control” shall mean the
ownership of more than fifty percent (50%) of the registered capital of an
enterprise or an entity; Agreement    means the full text herein, all the
exhibits and all other documents which the Parties agree to be exhibited
herewith; AIC    means Chengdu Hi-Tech Zone Administration for Industry and
Commerce, the governing registration authority of KSCP; Approving


Authority

   means The Chengdu Hi-Tech Industrial Development Zone Bureau of Investment
Services; Approval    Means the approval granted by the Approving Authority in
respect of this Agreement and the Transaction; Completion of


Transaction

   means the actual occurrence of the registration with the AIC in respect of
the Transaction. The date when the registration at the AIC is completed, the
Transaction shall be deemed completed (the “Completion Date of Transaction”);
Day    means calendar day; Disputes    means any disputes arising between the
Parties in connection with this Agreement, including but not limited to the
existence, construction, interpretation, validity, or performance of this
Agreement; Encumbrances    means any mortgage, charge, pledge, lien, option,
restriction, right of first refusal, right of pre-emption, claim, right,
interest or preference granted to any third party, or any other encumbrance or
security interest of any kind (or an agreement or commitment to create any of
the same), however the options to purchase the Incentive Shares granted
according to KSCP 2007 Employee Stock Option Plan shall be excluded;

 

3



--------------------------------------------------------------------------------

SPA

  KSCP

 

Escrow Account   

means the escrow account opened by the Buyer at HSBC Bank (China) Company
Limited Chengdu Branch

 

Account name: [SAGENT PHARMACEUTICALS, INC.]

 

Account number: [TO BE PROVIDED BY HSBC]

 

Account opening bank: HSBC Bank (China) Company Limited Chengdu Branch;

Escrow Agent    means HSBC Bank (China) Company Limited; Escrow
Agreement    means that certain Escrow Agreement, dated April 25, 2013, by and
between the Parties and the Escrow Agent; Option to


Purchase the

Incentive Shares

   According to KSCP 2007 Employee Stock Option Plan, shareholders of KSCP (the
Parties) agreed to set aside 5% of the equity interests in KSCP as the Incentive
Shares (the Selling Shareholder 2.5% and the Buyer 2.5%). In 2007, KSCP’s
registered capital was TWENTY-EIGHT MILLION US DOLLARS (US$28,000,000), in total
there are 1,400,000 Incentive Shares with each share representing US$1.00 in the
registered capital of KSCP (the Buyer holds 700,000 Incentive Shares and the
Selling Shareholder holds 700,000 Incentive Shares as “nominee
shareholders”). The option holders cannot become the registered shareholder of
KSCP upon option exercise i.e. the purchase of the vested Incentive Shares. The
relevant Incentive Shares will be held under the current shareholders’ names as
nominee shareholders and the relevant option holders who purchase the Incentive
Shares vested, shall be the beneficiary owner indirectly holding KSCP’s equity
interests. The relevant details have been set forth in the Option Allocation
List which is attached to this Agreement as Exhibit 1; Party    means the
Selling Shareholder or the Buyer; Parties    means collectively the Selling
Shareholder and the Buyer; PRC    means the People’s Republic of China,
excluding Hong Kong Special Administrative Region, Macao Special Administrative
Region and Taiwan;

 

4



--------------------------------------------------------------------------------

SPA

  KSCP

 

Purchase Price    means the purchase price for the Shares as provided in Article
3.1 of this Agreement; Shares    means the entire 50% shareholding in KSCP,
representing fully paid registered capital of TWENTY-FIVE MILLION US DOLLARS
(US$25,000,000), together with all rights and interests associated therewith
lawfully held by the Selling Shareholder; Share Pledge


Agreement

   means that certain Share Pledge Agreement, dated as of the same date hereof,
by and between the Parties; Signing Date    Means April 30, 2013; Transaction   
means the share transfer contemplated by this Agreement; USD or US$    means the
US currency; Working Day    means normal business day of the week excluding
weekend and any public holiday in China or the US.

 

1.2 In this Agreement, unless the context requires otherwise, words importing
the singular include the plural and vice versa and words importing a gender
include every gender. Headings are inserted for reference only and shall be
ignored in construing this Agreement. In this Agreement, unless otherwise
provided or the context requires otherwise, references to the contract, the
agreement or the document shall mean the contract, the agreement or the document
as modified, supplemented or superseded from time to time; and references to
articles, clauses and exhibits shall refer to the articles and clauses in or
exhibits to this Agreement.

Article 2 Sale and Purchase of the Shares

 

2.1 Subject to the terms and conditions hereof, the Selling Shareholder hereby
agrees to sell and deliver the Shares, free and clear of any Encumbrances, to
the Buyer.

 

2.2 The Buyer hereby agrees to buy the Shares from the Selling Shareholder as
further set out below at the Purchase Price and subject to the terms and
conditions hereof.

 

2.3 Upon the Completion of Transaction, KSCP shall be converted from a
Sino-foreign joint venture company (“JV”) to a wholly foreign-owned enterprise
(“WFOE”), 100% owned by the Buyer.

 

5



--------------------------------------------------------------------------------

SPA

  KSCP

 

The shareholding ratio in KSCP, as of the date hereof and immediately after the
Completion of Transaction, has been set forth in below table:

 

     Current     Post-Transaction  

The Buyer

     50 %      100 % 

The Selling Shareholder

     50 %      0 % 

Article 3 Purchase Price and Payments

 

3.1 The purchase price for the Shares is Twenty Five Million US Dollars (US$
25,000,000.00) (the “Purchase Price”) payable on the terms set forth in
Section 3.3 of this Agreement. The Parties agree that the Purchase Price shall
be in US dollars. Both Parties acknowledge and agree that the Purchase Price is
the sole and fixed amount to be paid by the Buyer to the Selling Shareholder,
and neither the Buyer nor any of its affiliates (including KSCP) shall be
responsible for any future or additional payment to the Selling Shareholder with
respect to the Transaction under this Agreement.

 

3.2 Each Party shall be responsible for payment of any taxes or other
governmental charges or levies, imposed on such Party in accordance with the
applicable laws in connection with the Transaction.

Each Party and KSCP shall be responsible for payment of all relevant expenses
and fees (including but not limited to the financial costs, bank charges, travel
expenses and professional fees, etc) incurred by such Party or KSCP, as
applicable, in connection with the Transaction, unless otherwise agreed by the
Parties in the Escrow Agreement.

 

3.3 The Buyer shall direct the payments of the Purchase Price as follows:

 

  3.3.1

First Payment: US$ 10,000,000 shall be wired out by the Buyer to the Escrow
Account on the Signing Date; On the conditions that (1) the Transaction has been
approved by the Approving Authority (2) the whole set of documents required for
the relevant AIC registration (the list of such documents has been attached to
this Agreement as Exhibit 2) have been duly prepared and executed by

 

6



--------------------------------------------------------------------------------

SPA

  KSCP

 

  the relevant Parties (3) all the chops, books and records of KSCP (the list of
such documents and items has been attached to this Agreement as Exhibit 3) have
been fully delivered to an employee of KSCP designated by the Buyer (4) the
Special FCY Account of Domestic Assets Realization has been duly established by
the Selling Shareholder, in accordance with the Escrow Agreement, both Parties
shall execute the Release Notice (as such term defined in the Escrow Agreement)
to the Escrow Agent dictating the release of the First Payment from the Escrow
Account to the Special FCY Account of Domestic Assets Realization duly opened by
Kanghong.

 

  3.3.2 Second Payment: US$ 2,500,000 on or prior to December 31, 2013; Third
Payment: US$ 3,500,000 on or prior to September 30, 2014; and Fourth Payment:
US$ 9,000,000 on or prior to September 1, 2015.

Once the Approval is granted and the First Payment is released from the Escrow
Account to the Special FCY Account of Domestic Assets Realization duly opened by
the Selling Shareholder as provided in section 3.3.1, the Buyer shall strictly
and unconditionally comply with the Second, Third and Fourth Payments as set
forth in this section 3.3.2 which shall not be subject to any other approval
from the Approving Authority.

Article 4 Conditions Precedent

The Completion of Transaction contemplated by this Agreement shall be subject to
the following conditions precedent:

 

4.1 All necessary or required consents and approvals from relevant corporate
bodies of the Selling Shareholder authorizing the Completion of Transaction
contemplated by this Agreement have been obtained by the Selling Shareholder;

 

4.2 All necessary or required consents and approvals from relevant corporate
bodies of the Buyer authorizing the Completion of Transaction contemplated by
this Agreement have been obtained by the Buyer;

 

4.3 The Parties’ respective representatives and warranties in Article 6 shall be
true and correct as of the Completion Date of Transaction as if given on such
date immediately prior to the Completion of Transaction;

 

7



--------------------------------------------------------------------------------

SPA

  KSCP

 

4.4 If there are any required third-party consents to be obtained by the Selling
Shareholder in connection with the Transaction, such consents have been obtained
and are valid and effective and in a form reasonably acceptable to the Buyer;

 

4.5 The Board of Directors of KSCP has passed resolutions approving the
Transaction in accordance with the terms and conditions of this Agreement and
related matters;

 

4.6 The Approving Authority has approved the Transaction; and

 

4.7 The Buyer has fully and timely paid the First Payment according to section
3.3.1 of this Agreement, and the Share Pledge Agreement has been duly signed by
the Parties and approved by the Approving Authority.

When the above conditions precedent are satisfied and the changes related to the
Transaction are registered at the AIC, the Transaction shall be deemed
consummated and completed.

Article 5 Undertakings

 

5.1 The Selling Shareholder hereby undertakes:

 

  5.1.1 To endeavor to assist KSCP to apply for the necessary approvals in the
PRC required for the Transaction;

 

  5.1.2 To endeavor to assist KSCP to register the changed shareholding and
other changes related to the Transaction with the AIC;

 

  5.1.3 To instruct its appointed directors to vote for the Transaction at the
board meeting of KSCP;

 

  5.1.4 To withdraw its appointed directors from KSCP’s Board of Directors which
shall be effective immediately upon Completion of Transaction; during the period
from the date the Transaction has been approved by the Approving Authority to
the Completion Date of Transaction, to arrange a proxy authorizing the Buyer’s
designee directors to exercise all the powers of the designee directors of the
Selling Shareholder.

 

8



--------------------------------------------------------------------------------

SPA

  KSCP

 

  5.1.5 According to section 3.3.1 of this Agreement and the relevant provisions
of the Escrow Agreement, to return all the chops, stamps, licenses, approval
documents, certificates, permits, contracts, agreements and other documents
which are the property of KSCP but are currently under the custody of the staff
designated by the Selling Shareholder to the management staff of KSCP designated
by the Buyer, and no photocopies or soft copies thereof shall be retained by the
Selling Shareholder, except (1) the materials clearly listed in the Exhibit 4
attached to this Agreement, and (2) the relevant contracts, articles of
association, agreements, approval documents, certificates and permits in respect
of KSCP, originals or photocopies if the originals shall be delivered to the
staff of KSCP designated by the Buyer, where the Selling Shareholder has been a
contracting party up to the Completion Date of Transaction;

 

  5.1.6 The Selling Shareholder and its Affiliated Parties shall not (either
alone or jointly with another, either directly or indirectly) continue or be
engaged in or invest in any Competing Business during a period of two (2) years
commencing immediately after the Completion of Transaction. Competing Business
means a business which involves any business the same as or substantially
similar to those which have been carried out by KSCP as of the Completion Date
of Transaction (in particular small molecule generic pharmaceuticals to be
developed, manufactured, marketed, sold or being developed, manufactured,
marketed, sold, in relation to or for the US market), except the aforesaid type
of products that have been developed, manufactured, marketed or sold by the
Selling Shareholder as of the date hereof which have been expressly listed in
the Exhibit 5 attached to this Agreement.

 

  5.1.7 The Selling Shareholder, and its Affiliated Parties, shall not within a
period of two (2) years commencing immediately after the Completion of
Transaction, directly or indirectly, solicit or endeavor to entice away from
KSCP, offer employment to or employ, or offer or conclude any contract for
services with, any person who was employed by KSCP at any time during the six
(6) months immediately prior to the Completion Date of Transaction. The
aforesaid non-solicitation restriction shall not apply to those persons assigned
by the Selling Shareholder to KSCP during the establishment of KSCP and who
continue to be employed by KSCP as of the date hereof, as listed on Exhibit 6 to
this Agreement, the relevant employment contracts shall be duly terminated with
KSCP and re-entered with the Selling Shareholder according to the applicable
laws and regulations.

 

9



--------------------------------------------------------------------------------

SPA

  KSCP

 

5.2 The Buyer hereby undertakes:

 

  5.2.1 To endeavor to assist KSCP to apply for the necessary approvals in the
PRC required for the Transaction;

 

  5.2.2 To endeavor to assist KSCP to register the changed shareholding and
other changes related to the Transaction with the AIC;

 

  5.2.3 To instruct its appointed directors to vote for the Transaction at the
board meeting of KSCP;

 

  5.2.4 To require KSCP to immediately apply to change its name, apply to change
or cancel its registered trademark after the Completion of Transaction and
following the change of name, KSCP’s name, trademark or any advertising shall no
longer include or use LOGO [g531781g19u82.jpg] “KangHong” or “KH”. The Buyer
shall make all reasonable efforts to assist KSCP to complete the name change and
trademark change within six (6) months after the Completion of Transaction;

 

  5.2.5 To require KSCP to return the assets of the Selling Shareholder which
are currently occupied or used by KSCP (the list of such assets is attached to
this Agreement as Exhibit 7) immediately following the Completion of
Transaction; and to make all reasonable efforts to ensure KSCP no longer
occupies or uses any assets of the Selling Shareholder after the Completion of
Transaction except as agreed by the Parties otherwise;

 

  5.2.6 After the Completion of Transaction, the Selling Shareholder is entitled
to keep and use the technical data, information and materials which have been
developed or used by KSCP in its R&D, manufacturing or operationto the extent
specifically identified on Exhibit 4 attached to this Agreement. The Selling
Shareholder may independently develop new technologies based on such data,
information and materials in the future, in such case, the Selling Shareholder
shall have the relevant intellectual property rights of the newly developed
technologies.

 

10



--------------------------------------------------------------------------------

SPA

  KSCP

 

5.3 Both Parties agree and undertake to make all efforts to effectuate the
registrations of the changes related to the Transaction with the AIC as promptly
as practicable (but in no event later than [60] days) after the Signing Date.

Article 6 Representations and Warranties

 

6.1 Selling Shareholder’s Representations and Warranties to the Buyer:

 

  6.1.1 The Selling Shareholder is the only legal and beneficial owner of the
Shares and the Shares constitute 50% of the issued and registered share capital
of KSCP. All Shares are fully paid up.

 

  6.1.2 The Selling Shareholder has good and valid title to the Shares, free and
clear of any and all Encumbrances. The Selling Shareholder is not a party to any
option, warrant, purchase or offer or refusal right, contract, arrangement or
understanding (other than this Agreement) that could require the Selling
Shareholder to sell, transfer or otherwise dispose of the Shares (the options to
purchase the Incentive Shares granted according to KSCP 2007 Employee Stock
Option Plan shall be excluded).

 

  6.1.3 Subject to the approval from relevant corporate bodies, the Selling
Shareholder has the requisite power and authority to enter into and perform its
obligations under this Agreement.

 

  6.1.4 This Agreement and any other documents executed by the Selling
Shareholder in connection with the Transaction, when entered into and delivered,
shall constitute binding obligations of the Selling Shareholder and shall be
enforceable against the Selling Shareholder in accordance with their respective
terms.

 

  6.1.5 The execution of and entering into, and the performance of, and
compliance with, this Agreement and the Completion of Transaction contemplated
hereby, will not violate any provision of the articles of association or other
corporate governance documents of the Selling Shareholder, or conflict with, or
result in a breach of, or constitute a default under any agreement between any
third party, on the one hand, and the Selling Shareholder or KSCP, on the other
hand, or result in the imposition of any Encumbrances on the Shares or any
material assets of KSCP, and the Selling Shareholder is not required to obtain
any third party’s prior consent in connection therewith (and if any such consent
is necessary, the Selling Shareholder shall have obtained the same).

 

11



--------------------------------------------------------------------------------

SPA

  KSCP

 

  6.1.6 To the best of its knowledge, KSCP is duly incorporated, organized and
validly existing in accordance with the PRC law.

 

  6.1.7 There are no claims, actions, suits, litigations or other proceedings
pending or, to the knowledge of the Selling Shareholder, threatened, which, if
adversely determined, would reasonably be expected to prevent, materially impair
or delay the Transaction or the performance of the Selling Shareholder’s
obligations under this Agreement.

 

  6.1.8 The Selling Shareholder does not own any assets that are used by KSCP
and is not a party to any contracts, indebtedness or any other commercial
arrangements with KSCP that will continue following the Transaction.

 

6.2 Buyer’s Representations and Warranties to the Selling Shareholder:

 

  6.2.1 Subject to the approval from relevant corporate bodies, the Buyer has
the requisite power and authority to enter into and perform its obligations
under this Agreement.

 

  6.2.2 This Agreement and any other documents executed by the Buyer, when
entered into and delivered, will constitute binding obligations of the Buyer and
will be enforceable against the Buyer in accordance with their respective terms.

 

  6.2.3 There are no claims, actions, suits, litigations or other proceedings
pending or, to the knowledge of the Buyer, threatened, which, if adversely
determined, would reasonably be expected to prevent, materially impair or delay
the Transaction or the performance of the Buyer’s obligations under this
Agreement.

 

  6.2.4 To the best of its knowledge, KSCP is duly incorporated, organized and
validly existing in accordance with the PRC law.

 

6.3 Both Parties give the above representations and warranties to each other as
at Signing Date and at Completion Date of Transaction (as of immediately prior
to the Completion of Transaction).

 

12



--------------------------------------------------------------------------------

SPA

  KSCP

 

Article 7 Breach of Agreement

 

7.1 If any Party is in breach of any provision of this Agreement, including the
representations, warranties or undertakings hereunder, the breaching Party shall
indemnify the other Party for the losses suffered by the other Party as a result
of such breach, and/or act timely to rectify such breach.

 

7.2 Any payments owing from the Selling Shareholder to the Buyer due to a breach
of Selling Shareholder but not yet paid shall be applied as an offset to, and
reduce the amount of, the next outstanding payment(s) of the Purchase Price,
unless the Selling Shareholder has made the payment of the damages before the
next payment due date of the Purchase Price.

 

7.3 Where the Buyer does not make the relevant due payment in a timely manner
according to Article 3.3 of this Agreement, the Buyer shall be charged penalty
interest for the delayed payment of 0.03% each day of the overdue payables until
payment is made. Where the payment is overdue for more than thirty (30) days,
the Selling Shareholder shall be entitled to excise its rights pursuant to and
in accordance with the Share Pledge Agreement.

 

7.4 Except in the event of fraud or willful misconduct, the remedies provided in
this Article are the exclusive remedies available to the Parties with respect to
any breach of this Agreement by either of the Parties. In particular the Parties
shall not be entitled to rescind the Agreement.

Article 8 Confidentiality

The terms of this Agreement and all the undisclosed information of KSCP are
confidential and all disclosures made by the Parties must be regarded as
confidential. Confidential information received by either Party, including all
information related to KSCP except for any information that has been previously
disclosed, must be kept strictly confidential to a standard not less than that
which the receiving Party applies to its own confidential information and no
less than reasonably expected. No announcement or other disclosure may be made
concerning the contents of this Agreement or any ancillary matter except:

 

a) as required by law or any regulatory authority; or

 

b) with the prior written approval of other Party; or

 

c) to a Party’s professional advisors.

 

13



--------------------------------------------------------------------------------

SPA

  KSCP

 

Article 9 No Assignment

Neither the Agreement nor any rights and/or interests according to this
Agreement are assignable by either of the Parties without the prior consent of
the non-assigning Party.

Article 10 Notice

 

10.1   Any notice or other correspondence under this Agreement between the
Selling Shareholder and the Buyer (“Notice”) shall be made in writing (delivered
personally, by post, fax or e-mail) and delivered to the notified party in
accordance with the following address or number and shall constitute a valid
notice only if the name of the contact person is specified:

the Selling Shareholder: CHENGDU KANGHONG PHARMACEUTICALS (GROUP) CO., LTD

Contact person: Yingmei He LOGO [g531781g45g42.jpg]

Address: No.36 Shuxi Road, Jinniu District, Chengdu City, Sichuan Province

Postal code: 610036

Tel: +86 28 8751 7984

Fax: +86 28 8751 3956

Email: hym@cnkh.com

the Buyer: SAGENT PHARMACEUTICALS, INC.

Contact person: Michael Logerfo, EVP and Chief Legal Officer

Address: 1901 North Roselle Road, Suite 700, Schaumburg, IL 60195

Postal code: IL 60195

Tel: +1-847-908-1608

Fax: +1-847-908-1808

Email: mlogerfo@sagentpharma.com

If any of the above details are changed, the Party shall notify the other Party
of the change in writing within seven (7) days in accordance with the foregoing
notice requirements, otherwise, the notice sent to its original address or
numbers shall be deemed as valid.

 

14



--------------------------------------------------------------------------------

SPA

  KSCP

 

10.2   The date and time of service of notices delivered as above shall be
determined as follows:

 

  a) Any notice delivered personally shall be deemed as served when being signed
by the recipient and not served without signature of the recipient;

 

  b) Any posted or couriered notice shall be delivered by way of registered
mail, express mail or courier, and shall be deemed as served 48 hours after the
receipt signature obtained from the recipient or the representative of the
recipient (postponed accordingly in case of any public holidays);

 

  c) Any notice sent by fax or e-mail shall be deemed as served upon a delivery
confirmation obtained. When the notice is sent on a public holiday, it shall be
deemed as served on the first following Working Day.

Article 11 Governing Law and Dispute Resolution

 

11.1   This Agreement shall be governed by, interpreted under and construed in
all respects in accordance with the PRC laws. If any part of this Agreement is
held to be invalid or unenforceable, the unenforceable or invalid part shall be
construed in accordance with applicable law to the greatest extent possible to
reflect the original intent of the Parties, and the remainder of the provisions
of this Agreement shall remain in full force and effect.

 

11.2   In the event that the Dispute cannot be resolved amicably, any Party may
submit such Dispute to arbitration in Singapore by the International Chamber of
Commerce (the “ICC”) in accordance with the rules of the ICC. The arbitral
tribunal shall be composed of three (3) arbitrators. In accordance with ICC
rules and procedures, the Selling Shareholder and the Buyer shall each be
entitled to appoint one (1) arbitrator and the ICC shall appoint the third
arbitrator as chairman who shall not be a national of the country of
incorporation of either of the Selling Shareholder or the Buyer. All arbitral
proceedings shall be conducted in both Chinese and English. Any award made by
the arbitral tribunal shall be final and binding on the Parties who hereby
exclude any right of appeal to any court which might otherwise have jurisdiction
in respect of the matter. The Parties shall cause KSCP to comply with the
arbitral award in case the enforcement of such arbitral award requires actions
from KSCP.

 

15



--------------------------------------------------------------------------------

SPA

  KSCP

 

The costs of arbitration, including fees for legal counsel, shall be borne by
the losing Party, unless otherwise determined by the arbitral award.

Article 12 Miscellaneous

 

12.1   Amendment. Except as otherwise provided herein, this Agreement shall not
be amended, modified, cancelled or terminated except by a written instrument
duly executed by each of the Parties.

 

12.2   Entireness. This Agreement constitutes the entire and definitive
agreement between the Parties relating to the Transaction and supersedes all
previous agreements, intent, negotiations and discussions between the Parties
relating to the subject matter hereof.

 

12.3   The failure to exercise or delay in exercising a right or remedy under
this Agreement shall not constitute a waiver of the right or remedy or a waiver
of any other rights or remedies and no single or partial exercise of any right
or remedy under this Agreement shall prevent any further exercise of the right
or remedy or the exercise of any other rights or remedies.

 

12.4   Language. Both Mandarin Chinese and English versions of this Agreement
shall be executed with each version having the same legal effect. Both Parties
shall not claim rights against another or make interpretations in favor of
itself based on the difference between the Chinese and English versions. This
Agreement is made in [16] originals, [8] in Chinese and [8] in English.

 

12.5   Effectiveness. This Agreement and its Exhibits shall be effective upon
the Approval granted by the Approving Authority. Both Parties agree that the
Approval from the Approving Authority shall be obtained within one (1) month
after the Signing Date. If the Approval cannot be obtained during such time
period, unless otherwise agreed in written by both Parties to extend such time
limit, the Transaction shall be rescinded and there is no breach by any Party.

 

16



--------------------------------------------------------------------------------

SPA

  KSCP

 

SIGNATURE PAGE

IN WITNESS WHEREOF each of the Parties hereto has caused this Agreement to be
executed by its duly authorized representative on the date first set forth
above.

 

/s/ Zunhong Ke   /s/ James Hussey

Name: Zunhong Ke

For and on behalf of

 

Name: James Hussey

For and on behalf of

 

CHENGDU KANGHONG

PHARMACEUTICALS (GROUP) CO. LTD

  SAGENT PHARMACEUTICALS, INC.

 

17